 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   SARA WINSLOW (DCBN 457643)
 3 Chief, Civil Division

 4 JULIE C. REAGIN (CABN 167934)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7181
 7        Fax: (415) 436-6570
          Email: Julie.Reagin@usdoj.gov
 8

 9 Attorneys for United States of America

10                                     UNITED STATES DISTRICT COURT
11                                    NORTHERN DISTRICT OF CALIFORNIA
12                                           OAKLAND DIVISION
13
      UNITED STATES OF AMERICA,                           CASE NO. CR 18-00488-001 HSG
14
             Plaintiff,                                   WRIT OF CONTINUING GARNISHMENT
15
        v.
16

17    SUSAN ELIZABETH KYLE,

18           Defendant,

19    CALIFORNIA PUBLIC EMPLOYEES’
20    RETIREMENT SYSTEM (“CALPERS”),

21           Garnishee.

22
     TO:     California Public Employees’ Retirement System
23           Attn: Legal Department
24           400 P Street, Room 3340
             Sacramento, Ca 95811
25
             YOU ARE HEREBY COMMANDED TO GARNISH FOR THE BENEFIT OF THE
26
     UNITED STATES OF AMERICA PROPERTY IN YOUR POSSESSION IN WHICH THE
27
     DEFENDANT-JUDGMENT DEBTOR HAS A SUBSTANTIAL NONEXEMPT INTEREST.
28
     Writ of Continuing Garnishment
     Case No. CR 18-00488-001 HSG
                                                      1
 1          The name, last known address and last four digits of the social security number of the person

 2 who is the defendant-judgment debtor (“defendant”) in this action and whose property is subject to this

 3 Writ are as follows:

 4                     Susan Elizabeth Kyle - Reg No: 25265-111
                       FCI Dublin
 5                     5701 8th Street — Camp Parks
                       Dublin, CA 94568
 6                     Social Security Number (last four digits): XXX-XX-9961
 7
            This Writ has been issued at the request of the United States of America to enforce the collection
 8
     of a criminal judgment entered in favor of the United States against the defendant for a debt in the
 9
     original amount of $490,438.00 (consisting of $490,338.00 in restitution and a $100.00 special
10 assessment). Interest continues to accrue at a daily rate of $34.26. There is a balance of approximately

11 $499,696.51.

12          The following are the steps that you must take to comply with this Writ. If you have any
13 questions, you should consult with your attorney.

14          1.         Pursuant to 28 U.S.C. § 3205(c)(2)(F), if you have in your custody, control, or possession
15 any property of the defendant, in which the defendant has a substantial nonexempt interest, or if you

16 obtain custody, control, or possession of such property while this Writ is in effect, you must

17 immediately withhold such property from the defendant and retain it in your possession until you

18 receive instructions from the Court which will tell you what to do with the property. Such property

19 would include, but not be limited to, the retirement allowance payments made to defendant by the

20 California Public Employees’ Retirement System “CalPERS”. With respect to such payments, you must

21 withhold twenty-five percent (25%) of such amount(s) after all deductions required by law have been

22 withheld. See 28 U.S.C. § § 3205(a) and 3002(9).

23          2.         Pursuant to 28 U.S.C. § 3205(c)(2)(E), you are required to answer this Writ within 10
24 days after service of this Writ upon you. You must answer the Writ even if you do not have in your

25 custody, control, or possession, any property of the defendant. Pursuant to 28 U.S.C. § 3205(c)(4), your

26 answer must state, under oath, the following information:

27                a.      Whether or not you have in your custody, control, or possession, any property
28
     Writ of Continuing Garnishment
     Case No. CR 18-00488-001 HSG
                                                            2
 1                        owned by the defendant in which the defendant has a substantial nonexempt

 2                        interest, including nonexempt disposable earnings;

 3                b.      a description of such property and the value of such property;
                  c.      a description of any previous garnishments to which such property is subject
 4
                          and the extent to which any remaining property is not exempt; and
 5
                  d.      the amount of the debt you anticipate owing to the defendant in the future and
 6
                          whether the period for payment will be weekly or another specified period.
 7
            For your convenience, a form which addresses the above-requested information is attached and
 8
     may be used to answer the Writ.
 9
            3.         After you complete the answer under oath, pursuant to 28 U.S.C. § 3205(c)(2)(E) and
10
     (c)(4), within ten (10) days after service of this Writ upon you, you must mail or deliver the original
11 answer bearing the original signature of the person preparing the answer to the Court at the following

12 address:

13                            Office of the Clerk
                              United States District Court
14
                              1301 Clay Street, Suite 400 S
15                            Oakland, CA 94612

16          At the same time you mail or deliver the original answer to the Court, you must also mail or
17 deliver a copy of the original answer to both the defendant and attorney for the United States at the

18 following respective addresses:

19                            Susan Elizabeth Kyle - Reg No: 25265-111
                              FCI Dublin
20                            5701 8th Street — Camp Parks
                              Dublin, CA 94568
21
                              Julie C. Reagin
22
                              Assistant U.S. Attorney
23                            450 Golden Gate Avenue, 9th Floor
                              P.O. Box 36055
24                            San Francisco, CA 94102
25
            Please note that the attached form answer contains a certificate of service which needs to be
26
     completed by the person mailing the copies of the answer to the defendant and the attorney for the
27
     United States, and which needs to be filed with the Court along with the answer.
28
     Writ of Continuing Garnishment
     Case No. CR 18-00488-001 HSG
                                                           3
 1          IF YOU FAIL TO ANSWER THIS WRIT OR FAIL TO WITHHOLD PROPERTY IN

 2 ACCORDANCE WITH THIS WRIT, THE UNITED STATES MAY PETITION THE COURT

 3 FOR AN ORDER REQUIRING YOU TO APPEAR BEFORE THE COURT TO ANSWER THE

 4 WRIT AND TO WITHHOLD PROPERTY IN ACCORDANCE WITH THE WRIT BEFORE

 5 THE APPEARANCE DATE. IF YOU FAIL TO APPEAR OR DO APPEAR AND FAIL TO

 6 SHOW GOOD CAUSE WHY YOU FAILED TO COMPLY WITH THIS WRIT, THE COURT

 7 WILL ENTER A JUDGMENT AGAINST YOU FOR THE VALUE OF THE DEFENDANT’S

 8 NONEXEMPT INTEREST IN SUCH PROPERTY (INCLUDING NONEXEMPT DISPOSABLE

 9 EARNINGS). THE COURT MAY ALSO AWARD A REASONABLE ATTORNEY’S FEE TO

10 THE UNITED STATES AND AGAINST YOU IF THE WRIT IS NOT ANSWERED WITHIN

11 THE TIME SPECIFIED HEREIN AND IF THE UNITED STATES FILES A PETITION

12 REQUIRING YOU TO APPEAR.

13
                                                                                     SUSAN Y. SOONG,
14                                                                                   Clerk of the Court
15                                                                                   United States District Court for the
                                                   ST
                                                     ATE
                                                        S DISTR
                                                               IC
                                                                 T
                                                                                     Northern District of California
                                               D

16                                                                                   Susan Y. Soong
                                                                         CO
                                          E
                                        IT




                                                                           UR
                                      UN




                                                                             T
                                      N O RT




                                                                              NI A




17
                                                                          OR
                                         HE




                                                                         IF




                                               N
                                                                         AL
                                               R




                                                   DI
                                                        S T RI T O F C
                                                              C



18 Dated: _______________________
           12/03/2019                                    By:                         __________________________
                                                                                     Jessie Mosley
                                                                                     Deputy Clerk
19

20

21

22

23

24

25

26

27

28
     Writ of Continuing Garnishment
     Case No. CR 18-00488-001 HSG
                                                                                     4
